Wheeler, C. J.
The only question presented by the record, is whether the will of Mrs. Holman, executed in Virginia, the place of her domicil, according to the laws of this State, though it may be not according to the law of Virginia, should be admitted to probate.
It is now the well settled doctrine that the law of the actual domicil of a testator is to govern in relation to his testament^ of personal property, whether the property is situated within the domicil of the testator, or in a foreign country. (Story’s Conflict of Laws, sec. 467 ; 1 Jarman on Wills, 3.) Rut in respect to the real property of the testator, the place where the property is situated is to govern not only as to the capacity of the testator, and the extent of his power to dispose of the property, but as to the forms and solemnities to give the will its due attestation .and effect. (Story's Con. L., sec. 474; 1 Jarman on Wills, 1.) “ And hence,” says Mr. Jarman, “the place where the will of immovable property happens to be made, and the language in which it is written, are wholly unimportant as affecting both its construction and the ceremonial of its execution; the locality of the devised property is alone to be considered.” (1 Id., 2.)
It seems, therefore, that the will, though not valid to pass the title to the personal property of the testatrix because not effectual, according to the law of her domicil, will be valid and effectual to transfer the title to her real property situated in this State, having been duly executed according to all the formalities required by our law. ' It appears from the evidence that the testatrix had real property situated in this State, and that the will was made with a view to effect the disposition of her property here situated.
*40The will being valid according to the law of this State-, the court erred in refusing to admit it to probate; for which the-judgment must be reversed and the cause remanded.
Reversed and remanded.